Citation Nr: 0925094	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for high cholesterol.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
reopening of previously denied claims for service connection 
for low back disability and for high cholesterol.  The RO 
also denied a claim for a TDIU.

The issue of a TDIU is addressed in the REMAND portion below 
and is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with an 
October 1976 rating decision denying service connection for a 
low back disability.

2.  Evidence received since October 1976 does not help to 
show any low back injury or disorder during service.

3.  The Veteran did not file a notice of disagreement with a 
March 2002 rating decision denying service connection for 
high cholesterol.

4.  As high cholesterol is not a disability for which VA 
compensation is payable, evidence received since March 2002 
cannot help to establish service connection for high 
cholesterol.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).


2.  Evidence received since October 1976 is not new and 
material to a claim for service connection for a low back 
disorder; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The March 2002 rating decision is final.  38 U.S.C.A. 
§ 7105.

4.  Evidence received since March 2002 is not new and 
material to a claim for service connection for high 
cholesterol; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disability

In August 1976, the Veteran submitted a claim for service 
connection for disabilities, including back injury.  In an 
October 1976 rating decision, the RO denied service 
connection for back injury.  A rating decision becomes final 
when a claimant does not file a notice of disagreement (NOD) 
within one year after a decision is issued.  38 U.S.C.A. 
§ 7105.  The Veteran did not file an NOD with the October 
1976 rating decision.  Therefore, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The current appeal is based on the Veteran's October 2001 
claim to reopen a claim for service connection for low back 
disability, described as lumbosacral strain with 
osteoarthritis.  Under 38 C.F.R. § 3.156, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's low 
back disability claim was the October 1976 rating decision.  
The Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence that was associated with the Veteran's claims 
file at the time of the October 1976 rating decision includes 
the Veteran's August 1976 claim, in which he indicated that 
he had an injured back, for which he had received treatment 
during his service in Korea.  The claims file did not contain 
any service treatment records.  A September 1976 document 
indicates that the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and that the NPRC responded 
that no records were found.

The evidence that has been added to the claims file since the 
October 1976 rating decision includes statements from the 
Veteran, service treatment records and service personnel 
records for the Veteran, private medical records, and reports 
of VA medical examinations.  In a February 1977 claim, the 
Veteran indicated that he sustained back injury during 
service.  In a March 1979 claim, he reported having back 
illness.  In June 1985, the Veteran submitted copies of a few 
pages of service treatment records.  Those records are silent 
for any complaints or findings involving the Veteran's back.  
The claims file contains September 1985 and October 1985 
letters from the Veteran to his Congressional Representative.  
The Veteran wrote that during service he fell off a hill and 
hurt his back.  He indicated that he was placed on light duty 
and that he received treatment for his back injury.

Records of private medical treatment of the Veteran were 
added to his claims file in 1986.  A treatment record from 
February 1985 reflects the Veteran's report of a history of 
cervical strain in 1976 and current neck and shoulder pain.  
Treatment notes from 1985 and 1986 are silent for any 
complaints or findings involving the low back.

On VA medical examination in April 1986, the Veteran reported 
that, during service in Korea in 1953, he fell down a hill 
with a pack on his back.  He stated that he did not seek 
medical treatment at that time.  He indicated that low back 
pain developed in 1954, and he was placed on light duty and 
received heat treatments for his low back.  At the time of 
the 1986 examination, the Veteran related that his back 
bothered him occasionally when bending or lifting.  He denied 
radicular symptoms in the lower extremities.  The examining 
physician observed that the Veteran had a normal gait, and 
could bend, stoop, squat, and stand on his heels and toes 
without difficulty.  There was no evidence of tenderness or 
spasm in the back muscles.  The examiner found minimal 
limitation of motion, with motion to 95 degrees of forward 
flexion, 25 degrees of extension, 35 degrees of lateral 
flexion to each side, and 30 degrees of rotation to each 
side.  The straight leg raising test was negative 
bilaterally.  Lumbar spine x-rays showed mild osteophytes at 
the L3 to L5 vertebrae.  The examiner provided diagnoses of 
history of recurrent lumbosacral strain and minimal chronic 
symptomatic osteoarthritis.

In 1989, the Veteran submitted copies of service treatment 
records, including some records in addition to those he had 
submitted in 1985.  The photocopy quality is poor, and the 
records are difficult to read; but the records do not appear 
to contain any reference to the Veteran's low back.

Records of VA outpatient treatment of the Veteran show 
reports of low back pain in 1989, 1992, and 1993.  Private 
medical records reflect reports of low back pain in 1998, 
2000, and 2001.

On VA examination in January 2002, the Veteran reported that 
during service in Korea he fell down a hill and injured his 
back.  He stated that he had low back pain that was treated 
with physical therapy, and that he was discharged because of 
his persistent low back problems.  He indicated that after 
service he continued to have intermittent difficulties with 
his low back.  He reported that symptoms were usually 
minimal, but that he had occasional episodes of increased 
pain with prolonged lifting or with position changes.  The 
examining physician observed that the Veteran's gait was slow 
but non-antalgic.  The range of motion of the lumbar spine 
was to 60 degrees of forward flexion, 10 degrees of 
extension, and 15 degrees of lateral flexion to each side.  
Straight leg raising produced pain in the right knee.  Lumbar 
spine x-rays showed mild to moderate degenerative changes.  
The examiner's impression was degenerative lumbar disc 
disease, minimally symptomatic, status post lumbar strain.

In 2003, the Veteran obtained additional service treatment 
and personnel records from NPRC.  The Veteran submitted those 
records to VA.  The records do not show any complaint or 
abnormal finding involving the Veteran's low back.

On VA examination in September 2008, the Veteran asserted 
that a back injury in service led to current back disability.  
He reported intermittent minor low back pain.  The examiner 
observed that the Veteran had a slow but non-antalgic gait 
with a slightly forward flexion at the hips.  The range of 
motion of the low back was to 90 degrees of forward flexion, 
25 degrees of extension, 30 degrees of lateral flexion to 
each side, and 30 degrees of rotation to each side.  Straight 
leg raising was negative.  Lumbar spine x-rays showed mild 
degenerative changes, with narrowing of intervertebral disc 
spaces.  In an October 2008 addendum, the examiner reported 
having reviewed the Veteran's claims file.  The examiner 
noted that the service medical records did not show that the 
Veteran was ever seen or treated for a back condition.  The 
examiner expressed the opinion that the Veteran's lumbar 
spine disability was not service connected or service 
aggravated.


The RO did not have service treatment records to consider at 
the time of the October 1976 rating decision.  The RO found 
then that it was not shown that the Veteran had sustained a 
back injury during service.  Service treatment records were 
added to the claims file after the October 1976 decision.  
The service records, however, do not show any complaint or 
finding of low back injury or symptoms.  38 C.F.R. 
§ 3.156(c).  The September 2008 VA examination is new; 
however, the examiner offered the opinion that the Veteran's 
back condition was not related to service.  Evidence that is 
unfavorable to a claimant may not trigger reopening of the 
claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  The 
new evidence, considered by itself or with the previous 
evidence, does not relate to the question of whether the 
Veteran had any back injury or disorder during service.  The 
new evidence therefore does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a low back disability.  The new evidence is 
not material to the claim.  As VA has not received any 
evidence that is both new and material, the claim is not 
reopened.

High Cholesterol

In October 2001, the Veteran submitted a claim for service 
connection for several disabilities, including high 
cholesterol.  In a March 2002 rating decision, the RO denied 
service connection for high cholesterol.  Over the following 
year, the Veteran did not file an NOD with that decision, and 
the decision became final.  In December 2003, the Veteran 
requested to reopen a claim for service connection for 
several disabilities, including high cholesterol.  That claim 
shall be reopened if new and material evidence with respect 
to that claim has been presented or secured.

Prior to the March 2002 rating decision, the Veteran's claim 
file already contained private medical records that show a 
high blood cholesterol level in 2001.  Records of VA 
treatment of the Veteran from the 1990s forward include 
diagnoses of hypertension and coronary artery disease.  In a 
January 2009 rating decision, the RO granted service 
connection for hypertension and for coronary artery disease.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood." Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 U.S.C.A. 
§ 1110.  While the Veteran has been diagnosed as having high 
cholesterol, high cholesterol is a laboratory finding that 
manifests itself only in laboratory test results, and is not 
a disability for which service connection can be granted.  As 
service connection cannot be granted for high cholesterol, 
the evidence added to the claims file since the March 2002 
rating decision cannot raise a reasonable possibility of 
substantiating a claim for service connection for high 
cholesterol.  Therefore, the claim for service connection for 
high cholesterol is not reopened.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran notice with respect to service-
connection claims by letters dated in October 2001, March 
2004, and March 2006.  The Veteran did not receive notice 
specific to his claims to reopen previously denied claims for 
service connection for low back disability and high 
cholesterol.  Nevertheless, the record reflects that the 
purpose of the notice was not frustrated.  The Board notes 
that in the March 2004 letter, the RO notified the Veteran of 
the bases for the previous denial of those claims and what 
evidence would been needed to be entitled to the claimed 
benefits.  The August 2004 RO decision explained the reasons 
for the denial of those claims.  The July 2005 statement of 
the case provided the Veteran with the relevant regulations 
for those claims, as well as an explanation of the reasons 
for the denial of the claims.  Moreover, the record shows 
that the Veteran was represented by an attorney during the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the Veteran what was 
necessary to substantiate those claims, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of the claims such that the essential fairness 
of the adjudication was not affected.

With respect to the claims to reopen the two service 
connection claims, VA has obtained service medical records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to those 
claims have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.


VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

A claim for service connection for low back disability is not 
reopened.

A claim for service connection for high cholesterol is not 
reopened.


REMAND

In the August 2004 rating decision, the RO denied the 
Veteran's claim for a TDIU.  VA regulations allow for the 
assignment of a TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and the veteran has certain 
combinations of ratings for service-connected disabilities.  
If there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), referral to the Director of the VA Compensation 
and Pension Service for extraschedular consideration of a 
TDIU is warranted if the veteran nonetheless is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(b).

While the TDIU claim was pending, the RO, in a January 2009 
decision, granted service connection for coronary artery 
disease, and assigned a 60 percent disability rating.  The RO 
granted service connection for hypertension, and assigned a 
10 percent rating.  The combined rating is 60 percent.  The 
Board will remand the Veteran's TDIU claim for the RO to 
reconsider in light of the recent grant of service connection 
and ratings for those two disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for a 
TDIU, with consideration of the grant of 
service connection and ratings for 
coronary artery disease and hypertension.  
If the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disabilities, refer the case to the 
Director of the VA Compensation and 
Pension Service for extraschedular 
consideration of a TDIU.

2.  If the Veteran's TDIU claim remains 
denied, issue a supplemental statement of 
the case and afford the Veteran an 
opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



